

115 HRES 1134 IH: Expressing support for the recognition of October as National Women’s Small Business Month as a time to celebrate the growth and accomplishments of women entrepreneurs and small business owners, and to support efforts to increase awareness of the value of women-owned small businesses.
U.S. House of Representatives
2018-10-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV115th CONGRESS2d SessionH. RES. 1134IN THE HOUSE OF REPRESENTATIVESOctober 26, 2018Ms. Adams (for herself, Mrs. Radewagen, Ms. Velázquez, Mr. Hastings, Ms. Schakowsky, Mr. Lawson of Florida, Mr. Evans, Mrs. Murphy of Florida, Mr. Cohen, Ms. Norton, Mr. David Scott of Georgia, Ms. Clarke of New York, Mr. Grijalva, Mr. Schneider, and Mr. Espaillat) submitted the following resolution; which was referred to the Committee on Small BusinessRESOLUTIONExpressing support for the recognition of October as National Women’s Small Business Month as a
			 time to celebrate the growth and accomplishments of women entrepreneurs
			 and small business owners, and to support efforts to increase awareness of
			 the value of women-owned small businesses.
	
 Whereas there are nearly 10,000,000 women-owned small businesses in the United States; Whereas women-owned small businesses employ more than 8,400,000 people, representing 8 percent of the employees in the private sector of the United States;
 Whereas the number of women-owned businesses grew by 45 percent between 2007 and 2016; Whereas 4 out of 10 businesses in the United States are now owned by women;
 Whereas 1 in 5 firms with revenue of $1,000,000 or more is woman-owned; Whereas women-owned small businesses in the United States make up 12.1 percent of firms exporting goods internationally;
 Whereas women-owned small businesses in the United States generate $1,500,000,000,000 in sales annually;
 Whereas women of color account for 47 percent of all women-owned businesses, employ 2,200,000 people, and generate $387,000,000,000 in revenues in the United States;
 Whereas businesses owned by women of color grew by 163 percent over the last 10 years; Whereas, in 2015, women-owned businesses achieved a milestone of receiving 5 percent of Federal contracts, which was a goal set more than 20 years prior;
 Whereas 30 years ago on October 25, 1988, the Women’s Business Ownership Act of 1988 (Public Law 100–533; 102 Stat. 2689) was signed into law;
 Whereas the Women’s Business Ownership Act of 1988 (Public Law 100–533; 102 Stat. 2689)— (1)empowered women entrepreneurs by allowing them to independently pursue capital;
 (2)provided Federal assistance to women-owned small businesses through demonstration projects under the Small Business Administration, a precursor to the women’s business center program established in 1997;
 (3)established the National Women’s Business Council; and (4)required the Census Bureau to report on women-owned C corporations; and
 Whereas women’s entrepreneurship has steadily risen in the United States for the last three decades, and women-owned businesses are one of the economic engines of the United States: Now, therefore, be it
	
 That the House of Representatives— (1)expresses support for the recognition of and encourages the observance of National Women’s Small Business Month;
 (2)commemorates the 30th anniversary of the passage of the Women’s Business Ownership Act of 1988 (Public Law 100–533; Stat. 2689);
 (3)supports efforts to increase awareness of the value of women-owned small businesses and the impact on the national economy as well as the world’s global economy;
 (4)celebrates the contributions of women-owned small businesses and entrepreneurs in every community; and
 (5)recognizes that creating policies which promote an environment in which women-owned small businesses may succeed is key to a stronger and healthier economy overall, job creation in local communities, and upward economic mobility.
			